SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

148
CAF 14-02134
PRESENT: WHALEN, P.J., CENTRA, LINDLEY, TROUTMAN, AND SCUDDER, JJ.


IN THE MATTER OF DANIEL T. HILL,
PETITIONER-RESPONDENT,

                      V                             MEMORANDUM AND ORDER

VICKI L. TROJNOR, RESPONDENT-APPELLANT.
(APPEAL NO. 2.)


MAUREEN N. POLEN, ROCHESTER, FOR RESPONDENT-APPELLANT.

JAMES A. LEONE, ATTORNEY FOR THE CHILD, AUBURN.

LISA A. BLAIR, ATTORNEY FOR THE CHILD, AUBURN.


     Appeal from an order of the Family Court, Cayuga County (Mark H.
Fandrich, A.J.), entered November 18, 2014 in a proceeding pursuant to
Family Court Act article 6. The order, inter alia, granted sole legal
and physical custody of the parties’ children to petitioner.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same memorandum as in Matter of Hill v Trojnor ([appeal No. 1]
___ AD3d ___ [Mar. 25, 2016]).




Entered:    March 25, 2016                        Frances E. Cafarell
                                                  Clerk of the Court